Citation Nr: 1442198	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include bronchitis.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for multiple sclerosis.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967to February 1970, including deployment to Vietnam where he earned the Air Medal with "V" device.  The Veteran subsequently served in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, November 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).    

In May 2014, the Veteran presented testimony at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The statement on the record at the May 2014 Travel Board Hearing identified the Veteran's intent to perfect his appeal of the RO's November 2013 denial of service connection for bronchitis, and the Board finds that he perfected that appeal with that statement.  38 U.S.C.A. § 7105(d)(3);38 C.F.R. § 20.101.  

With his June 2014 substantive appeal, the Veteran submitted additional private treatment records.  The Veteran's representative did not submit a waiver of these private treatment records.  To the extent that these new treatment records are relevant to the claims on appeal, this decision remands the claim for further development.  See 38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System shows a February 2011 claim unrelated to the issues on appeal, and a March 2014 statement regarding bronchitis reviewed by the RO in their March 2014 SOC.  The Veteran's Virtual VA claims file reveals treatment records from the Providence VA Medical Center (VAMC), Boston Healthcare System, and Lee Country Community Based Outpatient Clinic (CBOC).  The RO reviewed these records as they pertain to MS in the June 2013 SOC, and as they pertain to bronchitis and hearing loss in the March 2014 SOC.  To the extent that these treatment records are relevant to the claim of entitlement to TDIU, the Board notes that the AOJ will have the opportunity to review them on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of entitlement to service connection for hearing loss, the Veteran reported treatment for his hearing loss at the Providence VA Medical Center (VAMC), Fort Myers VAMC, and Tampa VAMC on his April 2013 claim.  The RO obtained the VA treatment records from Bay Pines Healthcare System in June 2013.  The Bay Pines Healthcare System does not include the Tampa VAMC.  

Additionally, the Veteran reported treatment for his hearing loss by Dr. A.K. in a May 2013 VA Form 21-4142.  Moreover, at his Travel Board Hearing, the Veteran identified further private treatment for his hearing loss.  The Veteran submitted these treatment records in June 2014 with his substantive appeal.  However, he also testified that this private audiologist had verbally indicated to him that his hearing loss is due to in-service noise exposure, and the records submitted do not include that opinion.  

Finally, the Veteran raised the argument that his service-connected tinnitus makes his hearing loss worse.  The May 2013 VA audiological examination addressed the possibility of direct service connection, but did not considered the possibility of secondary service connection based on aggravation.  

The Veteran also raised the argument that his herbicide exposure in Vietnam may have caused his MS.  The August 2012 VA examination did not include an opinion on the possibility of direct service connection.    
The Board notes that the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act of 2000 for service connection for chronic bronchitis.  Additionally, the Veteran has submitted copies of Army Reserve service treatment records showing treatment for chronic bronchitis.  

Finally, remand is required for TDIU as adjudicating TDIU must include consideration of all the Veteran's service-connected conditions.  Securing service connection for any of the above conditions could affect the outcome of that adjudication, thus this issue is inextricably intertwined with the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection of hearing loss and bronchitis.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  Contact the National Personnel Records Center, or any other appropriate service department offices, to verify the dates of all periods of active duty for training and inactive duty training in the Army Reserve since the Veteran's February 1970 separation from active duty.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.  

3.  The AOJ should also request any outstanding records from the Providence VAMC for treatment since January 2014, and any records available from the Tampa VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  The AOJ should specifically request the Veteran's authorization to release Dr. A.K.'s treatment records for hearing loss, The Sears Hearing Aid Centers treatment records for hearing loss, and any records available from Dr. J.Y. of Coastal Medical Inc. for treatment since July 2011.  

Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

5.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his MS.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed based on the facts of the claim and any relevant medical principles or literature must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's MS is related to his active service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  
In offering any opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider the Veteran's service in Vietnam and his presumed exposure to herbicides there, as well as his lay statements reporting the slow onset of MS many years prior to his February 2012 diagnosis.  In this regard, the examiner should note the private treatment records showing right sided numbness as early as April 2006, and the Reserve service treatment records showing a July 1993 report of medical history including leg cramps.  

6.  After obtaining any outstanding treatment records and verifying the Veteran's dates of active duty for training and inactive duty training in the Army Reserve, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any current hearing loss.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed based on the specific facts of the case and any relevant medical principles must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hearing loss is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider the threshold shift for hearing acuity in each ear demonstrated by the comparison of the December 1966 pre-induction examination to the March 1968 flight physical, and the high probability of in-service noise exposure based on his military occupational specialty as that of a helicopter repairman.

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hearing loss is due to or aggravated by his service-connected tinnitus.  

7.  After obtaining any outstanding treatment records and verifying the Veteran's dates of active duty for training and inactive duty training in the Army Reserve, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any current respiratory disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed based on the specific facts of the case and any relevant medical principles must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bronchitis is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider the Veteran's lay statements as to diagnosis of and treatment for bronchitis while in Vietnam, continued symptoms of bronchitis since that time, and the undated Reserve service treatment records showing a diagnosis for chronic bronchitis.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  After completing the foregoing development, provide the Veteran an appropriate examination or examinations to determine the impact of his service-connected conditions on his employment.  The paper and electronic claims should be made available to the examiner for review, and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed based on the specific facts of the case and any relevant medical principles must be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must elicit from the Veteran a full employment history, to include any current employment.  If the examiner determines that new examinations regarding the severity of the Veteran's service-connected disabilities are necessary prior to conducting any interview or providing the requested opinions, such arrangements shall be made.  The report should include comments on the Veteran's day-to-day functioning and the degree of industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The examiner should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

9.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

